-      ,




                                          AXJWTIN    11.   %%XAS
     PRICE DANIEL
     XTTCJRNEY
            GE.XEH.4,.               July 28, 1948


 Hon. Wallace   T ~ Barber                                    Opinion   No. V-642
 County Attorney
 Hays County                                                 Re: Legal     status of San
 San Marcos,   Texas                                         Marcos   Independent    School
                                                             District   under the facts
                                                             submitted.

 Dear   Sir:

        Your request for an opinion of this office states that prior to 1944
 the San Marcus    Independent  School District   was a municipal  district   and
 on December    12, 1944, pursuant to an election   became  separated    from
 municipal  control.

         On March 12, 1945, by virtue of an order of the County Board of
 School Trustees,       three contiguous      common    school districts,     each with a
  scholastic   population     of less than 400, were annexed in accordance            with
 the provisions      of Article    2922a, et seq., Vernon’s      Civil Statutes, to the
 San Marcos       Independent     School District,   the latter having a scholastic
 population    of more than 250 to form a rural high school district.               The
 legally   qualified   electors    of the entire territory    containing     more than
 100 square miles in area had previously            voted in favor of the formation
 of a rural high school district         on March 3, 1945, in accordance         with Arti-
 cle 2922~.      The proceedings       were validated    by Acts 49th Legislature,
 Ch. 210, page 290, as an independent           school district.     Article   28158-33,
 V.A.C.S.

         Pursuant    to a resolution   dated June 7, 1945, the Board of Trustees
  of San Marco6     Independent    School District   and Article    2792, V. C. S.
’ designated   the assessor and collector       of taxes of Hays County as the as-
  sessor   and collector   for the Independent     School District.

        Subsequently,      bonds were voted and issued by the school district
 upon petition presented       to the district   trustees.      The returns    of the elec-
 tion were canvassed        and the results declared        by the Board of Trustees
 of the district.     Pursuant    to such election     the Board of Trustees       of the
 San Marcos       Independent   School District    entered     an order directing     the
 issuance   of bonds and providing        for the levy and collection       of a tax an-
 nually in an amount sufficient        to pay the interest      and sinking fund of
 such bonds at maturity.         These bonds were approved           by the Attorney
 General   of Texas and registered         in the office of Comptroller       of the State
 of Texas.    The approval      of the bonds concludes        that ‘“They are valid and
 binding obligations      upon said San Marcos          Independent    School District.”
                                                                                       c




Hon.   Wallace      T. Barber,    Page   2, (V-642)



       The Board of Trustees&         Sao Marcos     Independent     School District
is desirous    of estabY6shing   its own tax office where the valuations        may
be equalized    by a Boalrd of Equalization,     the members       of which to be
appointed by the School Board and where the property              values may be
fixed and raised with a view to producing         sufficient  revenue     to pay the
teachers    in accordance    with the minimum      salary schedule      and to pay
the other necessary      maintenance    expenses    of the district.

         Question NQ- 1 : IQ the San Marco s Independent          School District,
same beung a sura2%igh        s&cd   district,   classed   as a common     school
district   and governed   by the laws relating      thereto except as modified
by the rural high school laws, or is said district          classed  as an inde-
pendent school district     and governed     by the laws relating    to indeptnd-
ent school districts    except a s modiffied by the rural high school laws,
Chapter 19A 7

          Question No. 2 : For tax purposes,    is the entity known as San
Marcos      Independent  School District  governed   by and boundto  follow
Article     2922L or is it governed   by and bound to follow Article  27917

          Article   2922a,   V, C. S.,, reads,   in part,   as follows:

         “‘In each organized    county in this State and in any county                     ‘I
        which shall hereafter      be organized,     the county school trus-
        tees shall have the authority       to form one or more rural
        high schoobdistri.cts,     by grouping    contiguous     common
        school districts    having less than four hundred scholastic
        population   and independent      school districts    having less
        than two hundred and fifty scholastic         population    for the
        purpose of establishing       and operating    rural high schools,
        provided   also ihai the co~uzlty $:hool trustees        may annex
        one or moire d~~~mmo‘m-c.-OoA R Id jlstri::ts or one or more in-
        depen,der.* school d.1:+i.r:&t,j havmg le 6 s than two hundred
                                         ,wF.
        and frfty schola;lac    popuY,ntron t,o a common       school drs-
       frict having four hujrldred or more scholastnc population
        or to an independent     dl;,FymKtwo             hundred and frfiy
        or more scholastirpmation             o i 1L’

          Article   2922b, V, C. S.$ is as follows:

        “‘Rural high s&co% dPst:ricts as provided         for in the preced-
        ing article  shall be classed     as common     school districts,
        and all other di!~tricr:2, whether     common or independent,
        composing    such rural high school district         shall be referred
        to in this Act as ePementary       school districts;     provided   that
        all independent   sc~hool distzicts    enlarged   by the annexatron
       ‘fhereto of one or more c.ommon school dnstracts as provided
        e
       Tar   m    P BC,a      a sna ,,I xxam    n s s a us an
       -       .




Hon.       Wallace    T. Barber,    Page     3, (V-642)




            independent     school district,  and shall continue to operate
            as an independent      school district   under the provisions   of
           ‘Ehe existing    laws and the laws hereafter      enacted governing
            other maependent       school districts,   except as otherwise
           provrded     for herein.”

           In i&i opinion     number   V-562,     this    office   stated:

           “Furthermore,       it has been held in Trinity      Independent
           School District     v. District  Trustees,    etc. 135 S.W. (2d)
           1021 (writ refused)     that where there has been annexation
           of common     school districts     to an independent     school dis-
           trict having 250 or more scholastics          under the provisions
           of Article  29228, the,se annexations       by virtue of the provi-
           sions of article     2922b have not changed the status of the
           independent    district   to a rural high school district.       Caun-
           ty Board of School Trustees         v. Gray, 142 SW. (2d) 697,
           writ refused.”

         The facts in the cited Trinity      case reveal that an election           was called
by the County Board of Trustees           to determine      whether     that Board acting
under the power granted in Article           2922a would be authorized           to annex two
common       school districts   to the Trinity    Independent     School District.      The
election    having carried    by majority     vote over the proposed         district  as a
whole, its area being greater         than 100 square miles,        the Board ordered        the
common       school districts   be annexed to Trinity        Independent     School District
to form a unit for high school purposes.             The facts herein submitted         apper-
taining to the San Marc,os Independent           District   are identical     in nature with
the facts of the Trinity      case, except that with respect          to the San Marcos       In-
depe,ndent School District,       three common        school districts      were annexed
thereto    to form a unit for high school purposes.

       The enlargement     or annexation proceedings      of the San Marcos    Inde-
pendent School District     show that the district   was formed    after an election
thereon by annexing three common        school districts,    each having a scholastic
population  of less than 400 scholastics,    t,o the then San Marcos     Independent
SchooI District,   h,aving a scholastic  population   of more than 250.

           We quote    from    the Trinity     case,     supra,    at page   1023:

           “While   the record    shows that there have been consolidations
           and annexations    of school districts     with Trinity   Independent
           School District,   under the express      terms   of Article     292213
           those annexations     and consolidations     have not changed the
           status of the Trinity    Independent    School District     from an fn-
           dependent district    to a rural high school district        a ~ .‘*

         In Opinion V-562, we further stated that in Live Oak County Board,
etc.   v. Whitsett  Common School District,  181 S. W. (td) 846, (writ refused)
                                                                                    .      -




Hon. Wallace      T, Barber,     Page   4, (V-642)



it was held that where there has been annexation             of six common      school
districts    to an independent     school district   having 250 or more scho-
lastics   after an election     held as required    under Article    2922c, the dis-
trict so created      was a rural high school district      composed     of seven
elementary       school districts,   and was not, as therein     contended,    to be
considered      as a single enlarged     independent    school district.

         In the Whitsett     case, supra, the status of the Three Rivers             Inde-
pendent School District          as to whether    it was a rural high school district
classified      as common under Article         2922b, or an enlarged       district    which
retained     its status and name as an independent            school district    under Ar-
ticle 2922b, was not in issue.           The court throughout       its opinion repeatedly
refers    to the district    enlarged    by annexation     as the Three     Rivers    In&pen-
dent School District,        and n.evnr refers     to it as a rural high school district
classafaed as common under Article              2922b. It held in effect      that the Three
Rivers     Independent     School District   by virtue of an order passed by the
County Board pursuant to an election             held under Article       2922~ was com-
posed of seven elementary            school districts,    one of which was an indepen-
dent school district        and six of which were common school districts.                 Thus
c,onstrued as composed           of seven elementary      districts    and under Article
2922~ as it then read, the court ruled that the County Board may annex
other districts      to the Thee      Rivers   Independent     School District     only after
an election      authorizing    same wherein      each of the elementary       districts    to
constitute     the enlarged     rural high Echo-nit         shall vote in favor thereof.

      See also Frio Independent    School District et al v. Sabinal Indepen-
dent School Districtr et al, 192 S.W, (2d) 899; Hankins v. Connolly,    206
S,W. (2d) 89; Sabinal Tndeperde:ct School District  v. County Board, 211 S.W.
(2d) 331.

         Your factual   :j,ua’%n    refi,ects   that the San Marcos     Independent     School
District    has always ope:~‘.ed     a:; &x. iz:depende.nt district,    Furthermore,      we
are advised by the Departmar~lt of Eduation              that all independent   districts
enlarged     by the anl%exalian procedure         set out in Article  2922a, or enlarged
like the San Marcos        Independent    School District     by annexation   under Articles
2922a and 2922c have always beeAn, recognized              and listed by that Department
as indepdadent      school districts     and have never been treated        or regarded     as
rural high school dis%ri&s ~Eas$if?l,ed as cornmona.

       The c.on&ruction      placed upon the statutes in question by this office
is to the effect that the status of the San Marcos          Independent    School Dis-
trict was not changed by the annexation           referred   to in your opinion request
and that it comes within the category          of an independent     school distri,ct and
within the purview      of Article    2922b which states, ‘“shall retain its status
and name as an independen,t school district            under the provisions    of existing
laws.”    Therefore,     in answer to your question No. 1 it is the opinion of this
office that the San Marcos         Independent   School District   is an independent     dis-
trict and governed      by the laws: relating    thereto.   It is, however,   an independent
school district    enlarged    for :~~a1 high school purposes        and composed     of four
Hon.   Wallace   T. Barber,   Page   5, (V-642)



elementary    school districts    and is not a single enlarged     independ@@
school district.    It is a hybrid form of independent      school, di&rio%to
be governed    by the laws applicable      to independent  school distr$@R,
except as otherwise      provided   i## the rural high schools laws,    A:@&&
2922b, Whitsett    case, supra.

        Retaining   its status and name as an independent          .$oho& &8&&i@
and being subject to the laws applicable         to independent     S&o01 d&t&&e       :   :.
in the mai&er of collection      and assessment       of its taxes, it is the op&$q@
of this o fice that the San Marcos      Independent      School District   would be
author1 *al d to employ    its own tax collector    by the clear and unmistakable
provisions    of Article   2791.

        The remarks  stated in the last two sentences   of t&s second pa#a-
graph on page 4 of our opinion No. V-562, the same being ermmma#          ft
part and unnecessary    in support of the holding of that opinio&   ~&on@ Tirrr
disregarded.

                                     SUMMARY




APPROVED:

                                          Chester   E. Ollfs~
                                              As SlstsJIt
ATTORNEYGIEMGRAL


                                     ’ -Burn&U    WaIdrep
                                            AL4eistent